Case 1:15-cv-05235-ARR-PK Document 256-1 Filed 03/22/19 Page 1 of 3 PageID #: 5658
   


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  ROBERT and LAURA TOUSSIE,

                          Plaintiffs,
                                                                    Civ. No. 15-5235(ARR)(PK)
           v.

  ALLSTATE INSURANCE COMPANY,

                          Defendant.



                           DECLARATION OF BRENDAN E. ZAHNER
   


 I, BRENDAN E. ZAHNER, hereby declare as follows pursuant to 28 U.S.C. § 1746:


      1. I am admitted to practice in this Court and am currently an associate at Dentons US LLP.


      2. Attached as Exhibit 1 is the April 26, 2013 letter from Allstate that is referred and
         responded to in the letter submitted by Plaintiffs as Exhibit D to their objection, docket
         entry 254-4. This April 26, 2013 letter was also produced by the Plaintiffs in this lawsuit
         with the bates stamp TOUSSIE000992.


  I declare under the penalty of perjury that the foregoing is true and correct.

  Executed on March 22, 2019

                                                         /s/ Brendan E. Zahner
                                                         Brendan E. Zahner




   
Case 1:15-cv-05235-ARR-PK Document 256-1 Filed 03/22/19 Page 2 of 3 PageID #: 5659




                          EXHIBIT 1
Case 1:15-cv-05235-ARR-PK Document 256-1 Filed 03/22/19 Page 3 of 3 PageID #: 5660
